Citation Nr: 0502269	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  00-22 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to apportionment of the veteran's VA disability 
compensation benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The veteran had active military service from April 1975 to 
April 1979 under honorable conditions, and July 1979 to 
December 1993 under other than honorable conditions.  An 
Administrative Decision, dated in April 1995, determined that 
the veteran's period of service from February 11, 1989 to 
December 8, 1993 was terminated by a discharge under other 
than honorable conditions.  The RO entered a decision that 
the second period of service was dishonorable for VA 
purposes.  See 38 C.F.R. § 3.12(c) (2004).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The appellant and the veteran were divorced in 1997; they 
have been living separate and apart since at least that time.

2.  The veteran receives VA disability compensation benefits 
at the 20 percent rate.

3.  No reasonable apportionment of the veteran's VA 
disability compensation benefits can be made to the appellant 
without causing undue financial hardship to the veteran.




CONCLUSION OF LAW

The criteria for an apportionment of the veteran's disability 
compensation benefits have not been met.  38 U.S.C.A. § 5307 
(West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty to assist and notification 
obligations.  However, it does not appear that these changes 
are applicable to claims such as the one decided herein.  Cf. 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
53).

The appellant argues that she is entitled to apportionment of 
the veteran's benefits.  She argues that the veteran's 
combined rating has been as high as 50 percent, that the 
veteran is not meeting his child support obligations, to 
include needed medical treatment payments, and that the 
veteran is receiving additional compensation for his two 
children.  See appellant's letters, dated in February 2004, 
March 2003, January 2003, and November 2002.

The claims files include birth certificates for K.D.J. (born 
in September 1986) and L.J.J. (born in March 1989).  Each 
certificate indicates that the veteran is the child's father 
and that the appellant is the child's mother.  In addition, a 
divorce decree, dated in November 1997, states that as of 
December 1, 1997, the appellant was to receive $400 per month 
in child support from the veteran.  This amount was subject 
to conditions which would bring the monthly amount down to 
either $333, or $266, per month, provided that one or both 
children were affected.  Records from the state child 
enforcement division, covering the period between 1997 and 
2002, show that the veteran's obligations were $333 per month 
as of 1999, and that he usually had a balance due of between 
$300 and $2,000.  The appellant has also submitted medical 
bills for her children.  It is not disputed that the veteran 
and appellant are not currently residing together.  

The veteran is service connected for low back strain, 
evaluated as 20 percent disabling, and a nose fracture, and a 
skin disorder, each evaluated as 0 percent disabling.  His 
combined rating is 20 percent, with an effective date in 
February 2003.  An RO notification letter, dated in November 
2002, shows that the veteran's benefits were $199 per month.  
A "special apportionment decision," dated in June 2004, 
indicates that his current monthly benefit amount is $206.  
The Board further notes that, prior to an October 2002 that 
effectuated a rating reduction, the veteran's combined rating 
was 20 percent (with an effective date in June 1999), 30 
percent (with an effective date in August 1999), and 40 
percent (with an effective date of May 2000).  See RO 
decisions, dated in July 2000 and October 2002.  

In January 2002, the RO denied the appellant's claim for 
apportionment of the veteran's compensation award.  In 
November 2002, the appellant again filed a claim for an 
apportionment of the veteran's compensation award.  She 
indicated that her two children were not receiving child 
support, and that one of her children had unusual medical 
expenses.  

In a statement received by the RO in October 2001, the 
appellant stated that she had a gross monthly income  of 
$2,261, and a monthly net income of $1,751.  She reported 
total monthly expenses totaling about $2,232: $769 for rent, 
$455 for her car, $148 for car insurance, $50 for her credit 
cards, $250 for food, $200 for utilities; $60 for water, $50 
for telephone, $45 for cable television, $100 for 
transportation, and $105 for her children's medical expenses.  
In another submission, dated in November 2001, she reported a 
slightly different amount of monthly expenses totalling 
$1,892.  

VA records indicate that the veteran was receiving about $497 
per month in November 2002 and $199 as of February 1, 2003.  
See VA Form 21-8947, dated in November 2002.  

Veterans benefits may be apportioned if the veteran is not 
residing with his or her spouse or his or her children and a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 C.F.R. § 3.452(a).

A "general" apportionment may be paid if the veteran is not 
residing with his or her spouse or if his or her children are 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the spouse's or 
the children's support.  No apportionment will be made where 
the veteran is providing for dependents.  38 C.F.R. § 3.450.  
The Court has held that it is not necessary for the claimant 
to establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

A "special" apportionment may be paid where hardship is shown 
to exist but compensation may be apportioned between the 
veteran and his or her dependents on the basis of the facts 
of the individual case as long as it does not cause undue 
hardship to the other persons in interest.  In determining 
the basis for special apportionment, consideration is to be 
given to such factors as the amount of VA benefits payable, 
other income and resources of the veteran and those 
dependents in whose behalf the apportionment is claimed, and 
the special needs of the veteran, his or her dependents and 
the apportionment claimants.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him while apportionment of less 
than 20 percent of his benefits would not provide a 
reasonable amount for any apportionee.  38 C.F.R. § 3.451.

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).

The veteran is receiving VA disability compensation at the 20 
percent rate, and there is no evidence that he is receiving 
any other income.  He is currently receiving approximately 
$199 per month.  Based on the particular financial 
circumstances shown above, although hardship is reported by 
the appellant in terms of being unable to meet her monthly 
expenses on her own, an apportionment of the veteran's 
current monthly disability compensation award would result in 
a financial hardship to him.  See 38 C.F.R. § 3.458(a) and § 
3.451.  Therefore, the Board finds that an apportionment, and 
a special apportionment, is not warranted and that the claim 
must be denied.  In reaching this decision, the Board notes 
that, contrary to the appellant's argument, the veteran's 
monthly benefits do not include any additional benefits for 
dependents.  Furthermore, although he was receiving a 
combined ratings of between 20 and 40 percent between 1999 
and 2002, his monthly benefits have never exceeded $497 per 
month.  This fact therefore does not alter the overall 
financial picture so as to warrant a change in the Board's 
decision.  The Board has also considered the fact that the 
evidence shows that the veteran has often been behind in his 
child support payments (he appears to have had a balance of 
$999 as of December 2002).  However, there is no provision in 
the law for child support ordered by a civil court but unpaid 
to be withheld from VA benefits.  See also 38 C.F.R. § 3.450 
(no apportionment will be made where the veteran is providing 
for dependents).  

Having considered the facts of this case and the applicable 
laws and regulations, the Board finds that an apportionment 
of the veteran's disability compensation benefits is not 
warranted.  Although the Board finds that the appellant is 
experiencing some degree of financial hardship, it is clear 
that apportionment of any of the veteran's VA benefits would 
also create undue hardship for him.  The Board thus concludes 
that entitlement to apportionment is not warranted.


ORDER

Entitlement to an apportionment of the veteran's VA 
disability compensation benefits is denied.


	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


